                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

CRESENCIANO GUTIERREZ, III,

       Plaintiff,

v.                                                                          Civ. No. 18-1107 GJF

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

       Defendant.

         ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS

       THIS MATTER comes before the Court on Plaintiff’s “Motion to Proceed In Forma

Pauperis With Financial Affidavit Pursuant to 28 U.S.C. § 1915” (“Motion”) [ECF No. 2]. The

Court, having reviewed the record and otherwise being fully advised, finds that the Motion is well-

taken and should be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff may proceed without prepayment of fees

or the necessity of giving security therefor. See 28 U.S.C. § 1915(a)(1) (2012).

       IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the

Summons and Complaint on the United States Attorney, the Attorney General, and the Office of

the General Counsel, in accordance with Federal Rule of Civil Procedure 4(c)(3).

       IT IS SO ORDERED.




                                             ________________________________________
                                             THE HONORABLE GREGORY J. FOURATT
                                             UNITED STATES MAGISTRATE JUDGE
